Case: 1:21-cv-00505-TSB-SKB Doc #: 8 Filed: 08/23/21 Page: 1 of 5 PAGEID #: 1386




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ROSALIND HOLMES,                                                  Case No. 1:21-cv-505

       Plaintiff,
                                                                  Black, J.
       vs.                                                        Bowman, M.J.

LAKEFRONT AT WEST CHESTER, LLC,

       Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff, a resident of Cincinnati, brings this action against Lakefront at West

Chester, LLC. By separate Order issued this date, plaintiff has been granted leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court

for a sua sponte review of plaintiff’s complaint to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §1915(e)(2)(B).

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has authorized

federal courts to dismiss an in forma pauperis complaint if they are satisfied that the action

is frivolous or malicious. Id.; see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be

dismissed as frivolous when the plaintiff cannot make any claim with a rational or arguable

                                               1
Case: 1:21-cv-00505-TSB-SKB Doc #: 8 Filed: 08/23/21 Page: 2 of 5 PAGEID #: 1387




basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v.

Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no arguable legal basis

when the defendant is immune from suit or when plaintiff claims a violation of a legal

interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable

factual basis when the allegations are delusional or rise to the level of the irrational or

“wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need

not accept as true factual allegations that are “fantastic or delusional” in reviewing a

complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting

Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915 (e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same

token, however, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Hill, 630 F.3d at 470-71 (“dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion



                                              2
Case: 1:21-cv-00505-TSB-SKB Doc #: 8 Filed: 08/23/21 Page: 3 of 5 PAGEID #: 1388




couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. The complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Here, Plaintiff’s complaint arises out of Plaintiff’s eviction from Defendant’s

property. Plaintiff asserts the eviction violates her civil rights and also asks the court to

issue a temporary restraining order preventing the eviction.      Upon careful review, the

undersigned finds that Plaintiff’s complaint fails to state a claim upon which relief may be

granted in this federal court.

       Notably, the Court will not interfere with any pending state eviction proceedings. A

federal court must decline to interfere with pending state proceedings involving important

state interests unless extraordinary circumstances are present. See Younger v. Harris,

401 U.S. 37, 43-45 (1971). Abstention is appropriate if: (1) state proceedings are on-

going; (2) the state proceedings implicate important state interests; and (3) the state

proceedings afford an adequate opportunity to raise federal questions. Middlesex County

Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982).

       To the extent eviction or other state proceedings are pending against the plaintiff

in connection with her ownership or occupancy of property, all three factors supporting



                                              3
Case: 1:21-cv-00505-TSB-SKB Doc #: 8 Filed: 08/23/21 Page: 4 of 5 PAGEID #: 1389




abstention exist. The matters presented in the plaintiff's Complaint implicate important

state interests, see Doscher v. Menifee Circuit Court, No. 03-5229, 2003 WL 22220534

(6th Cir. Sept. 24, 2003); and there is no indication the plaintiff could not raise valid federal

concerns in the context of an ongoing state proceeding.

       Accordingly, the complaint fails to state a claim upon which relief may be granted

and should be dismissed under 28 U.S.C. §1915(e)(2)(B).

       Accordingly, for these reasons, it is therefore RECOMMENDED this action be

DISMISSED with PREJUDICE for failure to state a claim for relief.                  It is further

RECOMMENDED that the Court certify pursuant to 28 U.S.C. § 1915(a) that for the

foregoing reasons an appeal of any Order adopting this Report and Recommendation

would not be taken in good faith and therefore deny Plaintiff leave to appeal in forma

pauperis.

                                                     s/ Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                               4
Case: 1:21-cv-00505-TSB-SKB Doc #: 8 Filed: 08/23/21 Page: 5 of 5 PAGEID #: 1390




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

ROSALIND HOLMES,                                             Case No. 1:21-cv-505

      Plaintiff,
                                                             Black, J.
      vs.                                                    Bowman, M.J.

LAKEFRONT AT WEST CHESTER, LLC,

      Defendant.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           5
